         Case 4:21-po-05040-JTJ Document 4 Filed 01/07/21 Page 112/10/2020
                                                                 of 2




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,
                                            VIOLATION: FCDS0018
              Plaintiff,                    Location Code: M7

       vs.                                  ORDER

  JULIAN W. SWANTON,

              Defendant.


      Based upon the unopposed motion of the United States and for good cause

appearing,

      IT IS HEREBY ORDERED that the defendant shall pay a total fine amount

of $230 ($200 fine and a $30 processing fee) for this violation on the payment plan

established by the parties. The total fine amount will be paid in full on or before

May 1, 2021. Payment(s) should be mailed to the following address:

      Central Violations Bureau
      P.O. Box 71363
      Philadelphia, PA 19176-1363

      The check(s) should be made out to the U.S. Courts - CVB. Defendant may

also pay online at www.cvb.uscourts.gov.
        Case 4:21-po-05040-JTJ Document 4 Filed 01/07/21 Page 2 of 2



     IT IS FURTHER ORDERED that any initial appearance scheduled in the

above captioned matter is VACATED.

     DATED this 10th day of December 2020.




                                         copy mailed to defendant on 12/10/20




                                     2
